Appellant was indicted for the crime of murder. He was tried, found guilty as charged, and sentenced to death. He appeals from the verdict and sentence. There are three bills of exception in the record.
Bill of exception No. 2 was reserved to the action of the trial judge in overruling defendant's objection to the admission of the testimony of one Alex. Mizell, apparently a deputy sheriff, introduced by the state to prove a confession made by the accused. The ground of objection was that the alleged confession "was obtained in violation of the article of the Constitution, in that it tended to subject the defendant to treatment designed by effect on body and mind to compel such confession." See Constitution 1921. art. 1, § 11.
The trial judge, in his per curiam, shows that the confession was voluntary; that the *Page 289 
accused not only made the confession to the witness Mizell, but upon every other occasion he had an opportunity of talking about it; and that in open court, at Covington, La., where accused was called as a witness, he stated upon the stand that he had confessed his guilt in this case.
After the witness Mizell had been sworn on behalf of the state and had been questioned by the district attorney for the purpose of laying the foundation for the introduction of the confession in evidence, the witness was tendered to the defendant's attorneys for cross-examination as to whether or not the confession had been obtained in violation of law. A transcript of this cross-examination is in the record. We do not find anything therein showing, or tending to show, that any threat was made or any violence offered or any reward or immunity promised to induce the defendant to make a confession.
The evidence shows that the confession was made voluntarily by the accused after the witness had informed him that the widow of the deceased had sworn before the coroner's jury that he (the accused) had taken "the old man" (the deceased) "off and killed him and come back to where she and the children were." Accused had asked the witness if he thought there was any danger of lynching, and had been assured that he need not worry on that account as there was no chance of any lynching taking place.
Defendant did not offer any witnesses to contradict the testimony given by the witness for the state, and did not take the stand himself for that purpose.
There was no evidence whatever offered to show that accused was in danger of lynching, or that his confession had been obtained by threats, express or implied, of mob violence. "The mere fact that accused feared mob violence when he made a confession does not exclude it where such fear *Page 290 
was not inspired by threats, express or implied." 16 C.J. § 1496, p. 728, citing many authorities, including State v. Perkins, 31 La. Ann. 192.
We do not find any error in the ruling complained of.
The serious question in the case is raised under bill of exception No. 1.
On the day the case was assigned for trial, counsel for the defendant, with leave of court first obtained, withdrew the plea of "not guilty" previously entered and filed a plea to the jurisdiction and a motion to quash, on the ground that the crime, if committed at all, was committed in the state of Mississippi and beyond the jurisdiction of the district court for the parish of Washington.
Upon filing the plea and motion, counsel for defendant requested the court to allow evidence to be introduced in support thereof, and insisted that the trial judge should pass in limine upon the issue presented. This the judge refused to do, and counsel for defendant then produced, tendered, and offered in court the testimony of two witnesses, who were present for the purpose of testifying on the question raised by the plea and motion. The trial judge refused to hear the testimony, and referred the plea to the jurisdiction to the jury as a question of fact. Counsel for the defendant excepted, reserving a bill of exception, making the plea to the jurisdiction and the ruling of the court the basis for the exception.
The defendant was then placed on trial, when after hearing all the evidence produced, and the argument of counsel, and before the case was submitted to the jury, the trial judge took it away from the jury and overruled the plea to the jurisdiction for the reason, as set forth in his per curiam to the bill, that he was satisfied that the homicide had been committed within the boundaries of the state of Louisiana. *Page 291 
In the case of State v. Moore, 140 La. 281, 72 So. 968, this court held:
  "The requirement of article 9 in the Bill of Rights of the Constitution of this state, `that all trials shall take place in the parish in which the offense was committed, unless the venue be changed,' guarantees the defendant in a criminal prosecution, not merely that he shall not be convicted in any other parish than that in which the offense was committed, but that he shall not be tried in any other parish. Therefore, to have the benefit of that constitutional guaranty, a person accused of a crime has the right to have the question of venue or territorial jurisdiction of the trial court decided by the judge before being put on trial for the alleged offense."
Section 9 of the Bill of Rights of the Constitution of 1921 is couched in the identical language in which article 9 of the Constitutions of 1898 and 1913 appears. The opinion in State v. Moore was handed down on October 30, 1916.
In the cited case it is pointed out, at page 291 of the opinion (72 So. 965), that the question of venue or jurisdiction is a question of fact, but it does not pertain to the guilt or innocence of the person accused; that article 179 of the Constitution of 1913 provides that the jury shall be the judges of the law and of the facts on the question of guilt or innocence, but that there is no constitutional prohibition of the right of the judge to decide questions of fact which do not pertain to the guilt or innocence of the defendant in a criminal prosecution.
In State v. Moore, the jurisprudence of the state on the question presented was reviewed, and this court announced, at page 298 (72 So. 970) of the opinion:
  "That whatever differences of individual opinion may have prevailed in this court, with regard to whether the question of venue or jurisdiction of the trial court in a criminal case is one for the judge to decide as a preliminary question or one for him or the jury, as the case may be, to decide on the trial of the defendant for the crime charged, and, whatever may have been the differences of opinion as to when the defendant should or could raise the question *Page 292 
of jurisdiction, there can be no doubt that, when the question is properly presented to the trial judge, it must be considered and decided by him before he can compel the defendant to go to trial for the alleged offense."
Counsel for the state refer to the case of State v. Jackson,142 La. 541, 77 So. 196, L.R.A. 1918B, 1178, as holding, contrary to the decision in State v. Moore, that the question of venue in a criminal case, in so far as it is one of fact, is within the province of the jury to decide, and this court is without jurisdiction to review the finding of a jury upon that subject.
The author of the opinion in State v. Jackson had dissented in State v. Moore. The decree only in the former case was adopted by this court. The opinion was concurred in only by its author, who was the Chief Justice, and one of the Associate Justices. Another Associate Justice concurred in the decree. One Associate Justice, the present Chief Justice and author of the opinion in State v. Moore, dissented; and the remaining Associate Justice took no part.
In our view the opinion in State v. Moore correctly sets forth the law covering the issues raised therein, and whatever may be the effect as authority of the decision in State v. Jackson, the legal principles enunciated therein, in so far as they are in conflict with those approved of in State v. Moore, must be considered as being, and they are hereby, overruled.
Counsel for the state contend that inasmuch as counsel for defendant failed to object to the action of the court in taking the consideration of the plea to the jurisdiction away from the jury and deciding it himself, they lost their right to have the question reviewed. And, further, that, in any event, defendant suffered no injury, since the judge did finally pass upon the plea himself after hearing the evidence in the presence of the jury. We are unable to follow counsel in these contentions. *Page 293 
Defendant, having filed in limine his plea to the jurisdiction, was entitled to his constitutional right of having the plea heard and decided by the judge before being placed on trial for the alleged offense.
Defendant had preserved his legal rights by reserving a bill of exception, and he could not be deprived of the benefit of his bill by the unexpected action of the judge, after he had referred the question to the jury, in taking it away from the jury and deciding it himself.
The issue of jurisdiction vel non as tendered by plaintiff under his plea should not have been tried confusedly with the merits of the cause. Non constat, that defendant was able to submit the same testimony as to lack of jurisdiction on the trial on the merits that he would have been able to submit if the plea had been previously tried by the judge. In the case at bar, defendant, at the time he filed his plea to the jurisdiction and requested a hearing thereon, tendered, produced and offered two witnesses, who were present for the purpose of testifying on the question raised by the plea. It does not appear, from the record, that these witnesses testified on the trial on the merits. The per curiam of the judge states that the only evidence offered on the trial of the merits on the question of jurisdiction was that of plaintiff himself, which was contradicted. It may be that counsel for defendant did not place on the stand the two witnesses produced to support the plea to the jurisdiction, because they relied on the strength of their position arising from the action of the judge in refusing to try the plea preliminarily and in referring it to the merits as a question of fact to be passed upon by the jury, or it may be that they were unable to obtain the benefit of the testimony of the witnesses in question on the trial on the merits. In either event, it is not certain that defendant suffered no injury; and if there be any doubt in the matter, *Page 294 
the defendant should receive the benefit thereof.
Our conclusion is, therefore, that defendant was entitled to have the question of jurisdiction decided before being placed on trial for the crime alleged to have been committed by him, and that he is not precluded therefrom because the trial judge, after referring the question to the merits to be passed upon by the jury, and after all the testimony in the case had been submitted and argument heard, took it away from the jury and overruled the plea.
Bill of exception No. 3 was reserved to the refusal of the trial judge to grant a motion for a new trial. The grounds urged in the motion were the general ones that the verdict was contrary to the law and the evidence, the same ones relied upon in bills Nos. 1 and 2, which have been disposed of herein; and an additional one that during the trial the jury was allowed to separate, some going into a merchandise store in the town of Franklinton, others remaining outside, and others remaining in a boarding house. The basis of this allegation is an incident which arose during the trial when the deputy sheriff and the jury, all being together, entered a store, and there, in the presence of all the members of the jury and the deputy sheriff, one of the jurymen purchased a shirt. There was no evidence to show that there was any misconduct upon the part of the jury or that the action of the deputy sheriff and the jury was such as to prejudice the accused. We see no merit in the contention of defendant on this averment.
For the reasons set forth in our review of the rulings on bill of exception No. 1, the conviction and sentence appealed from are annulled, and it is ordered that this case be remanded, to be further proceeded with according to law.
ST. PAUL, J., concurs in the decree. *Page 295